IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


LONNIE D. HAGGERTY,                        : No. 76 WM 2015
                                           :
                   Petitioner              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
COURT OF COMMON PLEAS OF                   :
INDIANA COUNTY,                            :
                                           :
                   Respondent              :


                                       ORDER



PER CURIAM

      AND NOW, this 24th day of November, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Prohibition, the Application

for an Immediate Hearing, and the Petition to Strike a Void Judgment are DENIED.